Citation Nr: 1032301	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for shin splints of the 
right leg.

6.  Entitlement to service connection for shin splints of the 
left leg.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1991 to February 1997.  

These matters come before the Board of Veterans Appeals (Board) 
on appeal of a November 2006 rating decision issued by the 
Phoenix, Arizona Regional Office (RO). 

In June 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Phoenix, Arizona.  A transcript of 
that hearing has been associated with the claims file.  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the July 2010 hearing the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the undersigned, in accordance with Stuckey v. West, 13 Vet. 
App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) 
(relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, --- Vet. App. ----, 
2010 WL 2633151 (2010).    

The issues of entitlement to service connection for shin splints, 
migraine headaches, and a skin condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is competent to testify as to the circumstances 
of his service, but his testimony as to tinnitus and exposure to 
intoxicants is not credible.  

2.  The Veteran has not been diagnosed with hearing loss.

3.  The Veteran has not been diagnosed with tinnitus and has 
provided conflicting statements about his alleged symptoms of 
tinnitus; he is not shown to have tinnitus due to any event or 
incident of his service.

4.  The Veteran has not been diagnosed with asthma and has 
provided conflicting statements about in-service exposure to 
intoxicants; he is not shown to have asthma due to any event or 
incident of his service.

5.  The Veteran has not been diagnosed with chronic bronchitis 
and has provided conflicting statements about in-service exposure 
to intoxicants; he is not shown to have bronchitis due to any 
event or incident of his service.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
hearing loss are not met nor may a sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  The Veteran does not have tinnitus that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  

3.  The Veteran does not have asthma that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  

4.  The Veteran does not have chronic bronchitis that was 
incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, a letter dated June 2006 satisfied the duty to 
notify provisions as detailed above.  Such notice preceded the 
adverse rating decision on appeal.  Accordingly, no further 
development is required with respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran was 
afforded examinations for his claimed disabilities in August 
2009.  The associated reports of examination are thorough and 
consistent with the Veteran's treatment records.  Accordingly, 
they are adequate and may be considered in deciding his claim.  

The Veteran has not made the RO or the Board aware of any 
additional evidence that must be obtained in order to fairly 
decide his claim. As such, all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained and the 
case is ready for appellate review.  The Board additionally finds 
that general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2009).  Any error in the sequence 
of events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Thus, any such error is harmless and does not prohibit 
consideration of the matter on the merits.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Service Connection

The Veteran seeks service connection for hearing loss, tinnitus, 
asthma, and bronchitis claimed as residuals of exposure to 
acoustic trauma and chemicals while in service.  

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claims and, as such, they must be denied.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden, 381 F.3d at 1167; Hickson v. West, 12  Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
elements of 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

The Veteran claims that he has bilateral hearing loss due to 
service.  Specifically, he asserts that while in service he was 
exposed to gun fire, loud equipment, and truck noises.  He 
testified that he was "never provided any type of hearing plugs 
or any type of training" about noise protection, but stated that 
he was issued hearing protection for use during weapons training.  
He stated that he never sought any treatment since his hearing 
problems are "sporadic."

Service treatment records reveal that the Veteran's hearing was 
tested several times in service and was consistently noted to be 
within normal limits.  In August 1990, November 1993, and August 
1995 he reported experiencing no hearing loss problems.  On the 
seven (7) occasions on which he received an audio test, his 
hearing was never observed at levels considered disabling under 
38 C.F.R. § 3.385:

August 
1990


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
25
5
0
5
5


February 
1991


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
5
LEFT
5
0
-5
0
5

October 
1992


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
10
LEFT
15
10
0
10
10

October 
1993


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
10
0
0
0
15

January 
1995


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
0
0
10

May 1995


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
5
5
0
0
5

August 
1995


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
5
5
-5
0
5



In August 2009, the Veteran was afforded a VA audiological 
examination.  The examiner noted review of the claims file, the 
lack of a treatment history for hearing loss, and that the 
Veteran's hearing was within normal limits during service.  His 
speech recognition scores, using the Maryland CNC test, were 
measured at 96 percent in both the right and left ears.  His 
hearing, measured as follows, was noted to be within normal 
limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
10
LEFT
15
15
15
20
20


There is no medical evidence showing a hearing loss for VA 
compensation purposes.  Although the Veteran is competent to 
report in-service acoustic trauma, as noted above, he reported 
three (3) times in service that he did not experience hearing 
trouble and he provided conflicting testimony at the 2010 hearing 
- testifying both that he was never provided hearing protection 
and that he was provided acoustic protection to use during 
weapons practice.  

Although written statements and oral testimony from the Veteran 
have been considered, and lay persons are competent to testify 
about symptomatology, the Board finds that the medical evidence 
is more probative than his statements.  Although the Veteran is 
competent to describe his past and current symptoms and VA cannot 
ignore a veteran's testimony, personal interest may affect the 
credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").  Due to the 
inconsistencies noted above in the Veteran's account of his 
claimed disability and the medical evidence of record reflecting 
no hearing loss, the Board finds his statements not credible.  
See Cartwright, 2 Vet. App. at 25.  Also see Spencer v. West, 13 
Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), 
overruled on other grounds by D'Amico v. West, 209 F 3d 1322 
(Fed. Cir. 2000).

The medical evidence of record does not show that the Veteran has 
hearing loss, as defined by 38 C.F.R. § 3.385.  "Congress 
specifically limits entitlement to service- connected disease or 
injury where such cases have resulted in a disability ... in the 
absence of a proof of present disability there can be no claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the reasons discussed above, the Board is denying the claim 
on appeal for service connection for hearing loss.  Since the 
preponderance of the evidence is unfavorable on this claim, the 
benefit-of-the- doubt doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Tinnitus

The claims file reflects that the Veteran was not seen or treated 
for complaints of tinnitus during his active duty service.  In 
August 1990, November 1993, and August 1995 he specifically 
denied experiencing hearing trouble or any trouble with his ears.  
However, he claims that he has tinnitus due to in-service 
exposure to gun fire, loud equipment, and truck noises.  He 
testified that he was "never provided any type of hearing plugs 
or any type of training" about noise protection, but stated that 
he was issued hearing protection for use during weapons training.  
He stated that he never sought any treatment since his auditory 
problems are "sporadic."

The Veteran was afforded a VA examination in August 2009.  At 
that time he reported experiencing severe constant tinnitus, 
beginning in service.  The examiner noted review of the claims 
file showing no in-service, or post-service, complaints of 
tinnitus.  The examiner opined that, due to the lack of in-
service documentation of tinnitus and no hearing disability, it 
was unlikely that any tinnitus was the result of service.

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Further, although the Veteran is competent to report 
in-service acoustic trauma, as noted above, he has provided 
conflicting statements as to his claimed tinnitus: informing the 
2009 examiner that he had constant severe tinnitus ever since 
service, testifying in 2010 that his auditory problems were 
sporadic, and reporting three (3) times in service that he did 
not experience hearing trouble; testifying in 2010 that he was 
never provided hearing protection and that he was provided 
acoustic protection to use during weapons practice.  

The Veteran has not provided any evidence, apart from his 
testimony, that he currently experiences, or previously 
experienced, tinnitus.  Although the Veteran is competent to 
describe his past and current symptoms and VA cannot ignore a 
veteran's testimony, personal interest may affect the credibility 
of the evidence.  Cartwright, 2 Vet. App. at 25.  

The claim is denied on the bases that the Veteran is not credible 
(per his conflicting statements and testimony) and there is no 
competent evidence showing tinnitus as the result of qualifying 
military service.  As noted, during service the Veteran denied 
having hearing difficulties.  These medical records are highly 
probative both as to the Veteran's subjective reports and their 
resulting objective findings.  They were generated with a view 
towards ascertaining the Veteran's then-state of physical fitness 
and are akin to  statements of diagnosis or treatment.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

As noted, in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza, 7 Vet. App. 498.  Due to the inconsistencies 
noted above in the Veteran's account of his claimed disability 
and the medical evidence of record reflecting no tinnitus, the 
Board finds his statements not credible.  See Cartwright, 2 Vet. 
App. at 25.  Also see Spencer, 13 Vet. App. 376.

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing to Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  Especially with regard to the Veteran's June 2010 
testimony, the law in other quarters recognizes that those 
conducting hearings are charged with the evaluation of witness 
credibility.   See Jackson v. Veterans Administration, 768 F.2d 
1325, 1331 (1985), Pensaquitos Village Inc. v. National Labor 
Relations Board, 565 F.2d 1074, 1078 (1977).  As stated, the 
Board has found the Veteran's testimony not credible and found 
the evidence he submitted in the form of lay statements not 
probative.

For these reasons, and due to the lack of any medical evidence 
reflecting that the Veteran experienced tinnitus, the Board is 
denying the claim on appeal for service connection for tinnitus.  
Since the preponderance of the evidence is unfavorable on this 
claim, the benefit-of-the- doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. 
App. at 55.

Bronchial Asthma and Bronchitis

The Veteran claims that he experiences asthma and bronchitis as 
the result of in-service exposure to toxic chemicals.  
Specifically, he testified at the June 2010 hearing that while he 
was stationed in Barstow, California, he was painting a wooden 
structure with radar suppressing paint when he became dizzy due 
to the fumes.  He stated that he went to sick call a few weeks 
later, subsequently developing asthma and bronchitis.  The 
Veteran also attributed these conditions to living in barracks 
painted with lead and asbestos containing paint.

Although the Veteran testified that he went to sick call for 
shortness of breath a few weeks after the alleged painting 
incident, his service treatment records are silent for any 
complaints of, or treatment for, asthma or shortness of breath.  
Service treatment records do reflect that the Veteran was treated 
for a viral syndrome in March 1991, pharyngitis/bronchitis in 
September 1991, and an upper respiratory infection in November 
1992.  A March 1991 chest x-ray showed that his lungs were clear.  
During a June 1991 examination he reported having another upper 
respiratory infection in May 1991.  Health questionnaires 
completed by the Veteran in February 1991, September 1991, and 
October 1993 reflect no asthma, hay fever, or sinus problems.  
The Veteran stated during an August 1995 examination that he had 
no current health problems, but noted experiencing hay fever.  He 
noted on a December 1996 questionnaire that he had never been 
exposed to asbestos prior to or during his military service.

Post-service treatment records do not show any complaints of, or 
treatment for, asthma or shortness of breath.  He was treated for 
acute bronchitis in July 2002, but was observed to have normal 
and effortless breathing at that time and denied chest pain, 
dyspnea, orthopnea, wheezing, nocturnal dyspnea, and hemoptysis.  
He was treated for sinus problems and/or sinusitis in May and 
August 1999, January and October 2000, February 2001, April 2002, 
February and March and September 2006, and January 2007.  In 
August 2001 he was seen for allergic rhinitis and an ear 
infection.

During a private December 2008 examination, the Veteran denied 
chest pain, dyspnea, orthopnea, coughing, wheezing, sputum, 
nocturnal dyspnea, and hemoptysis; his breathing was noted to be 
effortless and normal with clear sounds.

He was afforded a VA respiratory examination in August 2009 and 
the examiner noted review of the claims file.  The Veteran was 
noted to report complaints of chronic, at least recurrent, upper 
(italics added for emphasis) respiratory symptoms such as 
sinusitis, but not any chronic lung conditions like the claimed 
asthma or bronchitis.  Upon physical examination, the examiner 
noted that chest and lungs were clear to auscultation and 
percussion with good breath sounds and diaphragm movement.  
Observing that the Veteran had only been diagnosed with 
bronchitis twice, the examiner noted that he did not have chronic 
bronchitis.  The examiner opined, based on the Veteran's medical 
history and current statements about his claimed condition, that 
he does not have a pulmonary or respiratory condition such as 
bronchitis or asthma.  

The Veteran has claimed to have asthma and chronic bronchitis as 
the result of his military service, however there is no medical 
evidence of a diagnosis of either condition as the result of 
service.  Lay evidence is competent if it is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person, 38 C.F.R. § 
3.159(a)(2), but a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen, 10 Vet. App. at 
186.  

Although the Veteran is competent to report in-service events and 
symptoms that he has experienced, his statements about asthma and 
bronchitis are not supported by the evidence of record.  
Specifically, he has never been diagnosed with asthma and, 
although he reported seeking in-service treatment for trouble 
breathing, there are no service treatment records showing 
complaints of breathing difficulty.  Although he has been twice 
diagnosed with bronchitis, this condition is not shown to recur 
on a regular basis.

Further, the record shows conflicting evidence as to the 
Veteran's claimed exposure to irritants: while in service in 
December 1996, he stated that he had not been exposed to 
asbestos; in an October 2007 letter he reported exposure to 
asbestos, dust, and industrial chemicals; during the June 2010 
hearing, he noted that paint fumes were the initial cause of his 
respiratory symptoms and also reported that his barracks were 
painted with asbestos and lead containing paint.  

The Veteran has not provided any evidence, apart from his 
testimony, that he currently experiences asthma or has chronic 
bronchitis.  In specific regard to asthma, the Board notes that 
"Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
... in the absence of a proof of present disability there can be 
no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran is competent to describe his in-service 
experiences and symptoms, and VA cannot ignore a veteran's 
testimony, personal interest may affect the credibility of the 
evidence.  Cartwright, 2 Vet. App. at 25.  The claim is denied on 
the bases that the Veteran is not credible (per his conflicting 
statements and testimony) and there is no competent evidence 
showing asthma or current chronic bronchitis as the result of 
qualifying military service.

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza, 7 Vet. App. 498.  When making evidentiary 
determinations, it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing to Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Especially with 
regard to the Veteran's June 2010 testimony, the law in other 
quarters recognizes that those conducting hearings are charged 
with the evaluation of witness credibility.   See Jackson v. 
Veterans Administration, 768 F.2d 1325, 1331 (1985), Pensaquitos 
Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 
1078 (1977).  As stated, the Board has found the Veteran's 
testimony not credible and found the evidence he submitted in the 
form of lay statements not probative.  Due to the inconsistencies 
noted above in the Veteran's account of his claimed disabilities 
and the medical evidence of record reflecting no asthma or 
chronic bronchitis, the Board finds his statements not credible.  
See Cartwright, 2 Vet. App. at 25.  Also see Spencer, 13 Vet. 
App. 376.

An examination report must contain not only clear conclusions 
with supporting data, but a reasoned medical explanation 
connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  The only opinion reflecting a reasoned medical 
explanation, based on examination of the Veteran and review of 
the claims file, is from the 2009 examiner.  See Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 
332, 339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the veteran's claims folder).  Whether a 
physician provides a basis for his or her medical opinion goes to 
the weight or credibility of the evidence in the adjudication of 
the claim on its merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Based on the 2009 examiner's review of the Veteran's medical 
records, examination of the Veteran, and provision of a reasoned 
medical opinion, the Board finds that opinion probative.  As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

For these reasons, and due to the lack of any medical evidence 
reflecting that the Veteran experiences asthma or current chronic 
bronchitis, the Board is denying the claims.  Since the 
preponderance of the evidence is unfavorable on this claim, the 
benefit-of-the- doubt doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for bronchial asthma is denied.

Service connection for chronic bronchitis is denied.


REMAND

The Board finds that an additional VA medical opinion, additional 
development, and a VA examination are necessary before the Board 
may proceed to adjudicate the remaining claims.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record - to specifically 
include, but not limited to, any private 
dermatology treatment and any private 
treatment received after January 2007 for 
shin splints or a headache disability.  The 
Veteran must be provided with the necessary 
authorizations for the release of any 
private treatment records not currently on 
file.  The RO/AMC must then obtain these 
records and associate them with the claims 
folder.  

2.  MIGRAINE HEADACHES:  The RO/AMC must 
then, in accordance with 38 C.F.R. § 4.2, 
return the Veteran's claims file to the 
neurological examiner who provided the 
January 2010 addendum (if unavailable, the 
file should be provided to another physician 
of suitable background and experience) to 
provide a diagnosis as to any current 
disability that the Veteran experiences as 
the result of an in-service head injury.  
The following considerations will govern the 
review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The examination 
report must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file, the 
reviewer must provide a diagnosis, 
other than "pain" for any current 
disability that the Veteran experiences 
as the result of the in-service head 
injury discussed in the August 2009 and 
January 2010 opinions.

c.	The examiner must, on the basis of 
the evidence of record, the prior 
physical examination, and any 
applicable treatises, provide a medical 
diagnosis and an explanation as to 
whether a causal relationship exists 
between any currently diagnosed 
disability and the in-service head 
injury.  A rationale must be provided.
 
3.  SHIN SPLINTS AND SKIN DISORDER: The 
RO/AMC must then schedule the Veteran for a 
VA examination at an appropriate location 
with a qualified physician to determine 
whether the Veteran currently has shin 
splints as the result of his active duty 
service.  If any additional medical evidence 
has been added to the record reflecting that 
a current skin disorder may be related to 
the circumstances of the Veteran's service, 
an examination must also be provided to 
assess any relationship between that 
condition and his service.  The following 
considerations will govern the 
examination(s):

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner(s).  The examination 
report(s) must reflect review of 
pertinent material in the claims 
folder.

b.	After reviewing the claims file, the 
examiner(s) must evaluate whether the 
Veteran has shin splints (or a current 
skin disorder) as the result of his 
active duty service.

c.	The examiner(s) must address the 
Veteran's contention in regard to his 
claimed disabilities: that shin splints 
began in service and continued since 
(that he has current skin problems as 
the result of excessive sun exposure 
during service).  If an examination is 
found to be warranted for the claimed 
skin disorder, that examiner must refer 
to the private treatment record and 
prior diagnoses.

d.	A rationale must be provided for all 
findings.  All clinical findings must 
be reported in detail.  In all 
conclusions, the examiner(s) must 
identify and explain the medical basis 
or bases, with identification of the 
pertinent evidence of record.  If the 
examiner(s) is/are unable to render an 
opinion without resort to speculation, 
he or she should explain why and so 
state.

5.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any reports do not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician(s) for corrective 
action.

6.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claims for service 
connection.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


